DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 12/08/2020 have been entered.

3.	This application has pending claim(s) 1-20.

4.	Applicants arguments filed on 12/08/2020, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 103 have been withdrawn.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2021 has been entered.

REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant invention is related to an apparatus for recording a drive video of a vehicle comprising a position measuring device configured to acquire a position of the vehicle.

Re. Claim 1, Liao, [US Pub. No.: 2018/0359445 A1] discloses:
An apparatus for recording a drive video of a vehicle [Fig. 2 recorder 100 and 110], the apparatus comprising: a position measuring device configured to acquire a position of the vehicle [and providing a global positioning system (GPS) for obtaining a location 
information corresponding to the vehicle; 0013];
a camera configured to capture an image of an area around the vehicle [recorder provides driving video to the cloud server; Abstract]; 
Nemat-Nasser et al., [US Patent No.: 9,344,683 B1] discloses:
and a controller configured to: determine a shooting condition of the camera based on the position of the vehicle [determined desired image capture position Fig. 3 el 304]; 
and determine whether to apply the shooting condition to the camera based on a user input [driver profile is interpreted as user input wherein the driver profile is used to capture images Fig. 3 el 306].

“…determine whether to apply the shooting condition to the camera, wherein the shooting condition includes a shooting condition that is allowed based on regulation enacted in an area where the vehicle is positioned.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-20 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488